Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

Escriva teaches processing storage operations among a chain of servers with an associated key value store (see [0067], [0080] - [0081], [0092], [0097] - [0101]) where storage operation on key data entries of the associated key data store are executed and tracked by the system (see [0020] – [0022], [0099] – [ 0101]).  The prior art further teaches verifying, using a second progress value for a second storage management process, at least one condition for the first storage management process, wherein completion of the first storage management process is based on verification of the at least one condition for the first storage management process (see Escriva, [0080] - [0084], “When a transaction reaches this point, the server assumes the role of dictator, and inspects the metadata from the "prepare" message for t.sub.x,” [0087], Fig. 11, [0094] – [0103], “The protocol, then, concerns itself with correctly identifying overlapping transactions, determining happens-before relationships only between those operations that need to be serialized with respect to each other,” “a forward pass determines overlapping transactions, establishes happens-before relationships, and validates previous reads, while a backward pass either passes through an abort or commit response. Much like two-phase commit, the first phase validates the transaction before the second phase commits the result” and “The primary task of the forward phase is to ensure that a transaction is safe to be committed; that is, the reads it performed during the transaction and used as the basis for the writes it issued, are still valid,” [0135], “transaction commit uses a set of checks and writes to validate and apply a client's changes and reduces coordination where possible. The invention targets workloads that make use of key-value stores,” where inspection of prepare message from subsequent member/server in transaction chain represents verifying using a second progress value at least one condition for the first storage management process). 

Wolfson teaches “a timestamp corresponding to a creation time of the key data entry” (see [0028] – [0029], “create an APIT-based storage using key-value storage. A first data structure is a history map (map 1), which is a table where the key is the address in the volume... the history map can be expressed as: [0029] (Volume-Id, Address)->Sorted list of (Timestamp, Hash value) pairs,” [0033] – [0034], “system will add the key and the proper value to Map 1, 408. The list will then have a single entry containing the data hash and the current timestamp of the I/O,”).

Ganesh teaches a method of tracking dependencies between database operations (see col. 2 lines 1-23).  Ganesh teaches a first and second progress value configured to be the most recently processed key data entry for the first and second storage management processes respectively (see col. 3 line 55 – col. 4 line 33, “The dep_SCN represents an ordering value that establishes the absolute latest commit time for prior transactions that a transaction is dependent upon,” and “To illustrate, assume that a transaction TXC is immediately dependent upon transactions TXA and TXB. Further assume that TXA has a SCN of 5 and TXB has a SCN of 10. The dep_SCN of transaction TXC would be 10, which is the maximum of 5 and 10. The significance of the dep_SCN value is that it can be used to presume that transaction TXC is not dependent upon any transactions having a SCN greater than 10. Thus, when ordering transactions, TXC can be placed earlier than or in parallel to any transactions having a SCN greater than 10,” and “Thus, when ordering transactions, TXC is always placed later than any transactions having a SCN of 10 or less. In other words, transaction TXC is not executed unless all transactions having an SCN of 10 or less has already been processed and committed” representing “progress value configured to be a most recently processed key data entry for the first storage management process,” and “To ensure that all dependencies of a transaction are considered, the dep_SCN value uses the maximum commit time value for all of the transactions that it is dependent upon. This collapses the entire set of dependencies for a transaction into a single dep_SCN value”).

The prior art of record, alone or in combination with each other does not expressly disclose a storage system, comprising: at least one storage node configured to execute storage operations; a key data store configured to store a log including a set of key data entries, wherein each key data entry of the set of key data entries includes: a key value corresponding to at least one storage operation; and a timestamp corresponding to a creation time of the key data entry; at least one memory; at least one processor; and a storage application executable by the at least one processor using the at least one memory to perform operations comprising: executing a first storage management process on a plurality of key data entries from the set of key data entries in the key data store; tracking, using timestamps of key data entries forming the plurality of key data entries, a first progress value for the first storage management process; and verifying, using a second progress value for a second storage management process, at least one condition for the first storage management process, wherein: the plurality of key data entries is configured in a timestamp order; the first storage management process traverses the plurality of key data entries in the timestamp order; the first progress value is configured to be a most recently processed key data entry for the first storage management process; the second storage management process traverses the plurality of key data entries in the timestamp order; the second progress value is configured to be a most recently processed key data entry for the second storage management process; and completion of the first storage management process is based on a verification of the at least one condition for the first storage management process.



Response to Amendments & Arguments

Applicant’s amendments and arguments, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 5-12, 14-20 has been withdrawn. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goetz et al., US 20130346986. [0015], [0017]
Restall et al., US 20100333094. [0018], [0031]
Brodhun et al., US 2006/0122977
Ganesh et al., US 6,728,719.  
Hsieh et al., US 2014/0006458
Castellano US 2014/0156618.  [0103] – [0104]
Arasu et al., US 2019/0334722. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169